DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 22, the closest prior art of Steinberger et al. discloses an electronic brake system (1; fig. 1-4) comprising all the claimed limitations (note [0033]-[0046]).  However, the art fails to disclose the service-brake brake pressure can be generated as a function of the redundancy control pressure generated in the trailer control valve, and can be applied to the service brakes of the at least one service brake circuit, for redundant implementation of the braking specification in the vehicle, and/or a trailer control pressure can be generated as a function of the redundancy control pressure generated in the trailer control valve, and can be output to a trailer for the redundant implementation of the braking specification in the trailer.
Regarding claim 25, the closest prior art of Steinberger et al. discloses an electronic brake system (1; fig. 1-4) comprising all the claimed limitations (note [0033]-[0046]).  However, the art fails to disclose the trailer control pressure can also be generated as a function of the redundancy control pressure generated in the trailer control valve and output to the trailer, and the service-brake brake pressure is not output to the service brakes of the at least one service-brake circuit as a function of the redundancy control pressure which can be generated in the trailer control valve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657